 GEORGIA-PACIFIC CORP377Georgia-PacificCorporation,CrossettDivision-ElDoradoandSouthernCouncil of Lumber andPlywoodWorkers,UnitedBrotherhoodofCarpenters and Joiners of America,AFL-CIO,Petitioner.Case 26-RC-3569February 27, 1970DECISION, ORDER, AND DIRECTIONSBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSPursuant to a Stipulation for Certification uponConsentElectionexecutedby the parties andapproved by the Regional Director for Region 26 onSeptember 12, 1969, an election by secret ballot washeld on October 9, 1969, among the employees inthe stipulated unit. At the conclusion of the election,the parties were furnished a tally of ballots whichshowed that of approximately 141 eligible voters,144 cast ballots, of which 67 were for, and 69against, the Petitioner, and 8 were challenged. Thechallengedballotswere sufficient in number toaffect the results of the election. Thereafter, thePetitionerfiledtimelyobjectionstoconductaffecting the election.Pursuant to the National Labor Relations BoardRulesandRegulationsandStatementsofProcedures,Series 8, as amended, the RegionalDirectorconductedaninvestigation,and,onNovember 19, 1969, issued and duly served upon theparties his Report on Challenges and Objections, inwhich he recommended that the challenges to threeballots be sustained and that five ballots be openedand counted.He further recommended that theobjections be overruled in their entirety. Thereafter,thePetitionerfiledexceptions to the RegionalDirector's Report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purpose of collective bargaining within themeaning of Section 9(b) of the Act:Allproduction,maintenance, timbermen andtruckdriveremployeesemployedattheEmployer'sElDorado,Arkansas,operation,excluding office clerical employees,watchmen,guards and supervisors as defined in the Act.5.The Regional Director recommended that 3challenges be sustained and 5 be overruled. ThePetitioner excepted only to the recommendationsthat Nettie Carter and Jesse Johnson be held eligible'and their ballots be opened and counted. TheRegional Director concluded that Nettie Carter is aregular part-time employee whose office janitorialdutiesallyherwith production and maintenanceemployees and who was therefore eligible to vote.We do not agree.The record shows that Carter's work is confinedto cleaning the main office building. There are noproduction workers stationed at that location at anytime,and she has no contact with any suchemployees. She works 8 1/2 hours each Mondaynight,ata time when few other employees arepresentFurther, she does not receive holidays,vacations,orother fringe benefits enjoyed byproduction and maintenance employees. Under thesecircumstances, her interests do not appear to besufficiently allied with those of employees who workin the production areas of the plant to warrantinclusion in the production and maintenance unit.2Accordingly,we sustain the challenge to Carter'sballot.As we have sustained the challenge to Carter'sballot, and have adopted,pro forma,theRegionalDirector'srecommendationsonsixchallengedballots, only the challenge to the qualifications ofJesse Johnson to vote remains unresolved. However,itispossiblethathisballotmay not bedeterminative after opening and counting the threeballots referred to in footnote I herein. Accordingly,we shall order them opened and counted, and, in theevent that a revised tally shows that the ballot ofJesse Johnson is determinative of the results of theelection, we shall order a hearing to receive evidenceon the issue of Johnson's supervisory status.However, since the revised tally may show thatJohnson's ballot would not be determinative of theresults of the election, it is appropriate to determineatthistimewhetheranyof the Employer'spreelection conduct interfered with the election, asasserted by the Petitioner.The Petitioner filed objections to the electionbased on eight separate grounds. The RegionalDirector found them to be without merit andrecommended that the objections be overruled intheir entirety. The Petitioner has excepted to all of'In the absenceof exceptions, we adopt,pro forma,theRegionalDirector's recommendationsthat thechallengesto the ballots of Roy LeeNathan, JamesForrest Ford,and Jewell Morris be sustainedand that thechallenges to the ballotsof J C Williams, HenryBailey, andGentry LeeWilliams be overruled and their ballots opened and counted'E I DuPont de Nemours & Company,53 NLRB 473, 475181NLRB No. 53 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe findings, conclusions, and recommendations.'Althoughwe adopt the Regional Director'srecommendations in other respects, we disagree withhis finding that a speech, read essentially verbatimfrom a prepared text the day before the election anddistributed by the Employer to employees the day oftheelection,didnotexceedtheboundsofpermissible campaign propaganda.On October 8, 1969, T. A. Reynolds, former,owner of the Employer's plant and manager for theEmployer at the relevant time, read to theassembled employees from a prepared text a speechwhichwas approximately eight pages in length.Reynolds reviewed for employees the financialdifficulties that led to the acquisition of the plant byGeorgia-Pacific Corporation on August 4, 1969, anddetailed the benefits that had been paid employeesdespite economic problems. Reynolds pointed outthat inventory continued to pile up but that overtimehad been paid and would continue. He indicatedthat although the employees presently enjoyed directcontact with management and were able to go tomanagementwithwork related and personalproblems, "[I]f a union were to get in here, thisdirect contact with us as we now have it, and as youknow it, would be out the window! It could not existany longer. That's not because we would want itthatway, but because that's the way the unionwants it. The union law says that you cannot comeinto see us alone. You have got to give yourproblem to a union steward, and he's the one thatwill be presenting your problem to us." He warnedthat if the union steward did not like an individual,management might never get to see the problem.Reynolds then added: "Finally, you have realsecurity.You get true job security - not unioninsecurity."During the course of his speech, Reynolds pointedout that any increases in wages that might begranted could be depleted by union assessments, thatthe union might demand more than managementcould afford, and that such demand would force astrike on the employees. He then proceeded to givebrief accounts of what happened at nearby plantsthatbecame unionized; i.e., at one, there was astrikeand violence, and another went bankrupt.Reynolds concluded in his speech, that a unioncould do no more than cause trouble at the plant foremployer and employees alike and that becausemanagement can pay no more than competitionallows, which it already paid, the only motivationsthe union had were dues and power. Reynolds statedthat if he had to deal with a union he would revieweach of the employee benefits and would bargain ina "hard nosed" manner. Specifically, he announced:'As to objectionsI,3,and 4,and 6-8,we find that the Petitioner'sexceptions raised no substantial issues of fact or law which would warrantreversingtheRegionalDirector'sfindings,conclusions,andrecommendationsorrequireahearing,and those objections areaccordingly overruledWe finditunnecessary to consider objection 2, aswe find other grounds herein for setting aside the electionAs I said to you before,if I have to bargain withthis union,Iwill bargain in good faith as requiredby law,but that doesn'tmean I would have toagree to anything the union said.Iwould behardnosed about bargaining.Icertainly would notbe able to agree to anything that would hurt thecontinued existence of this plant.The unionsalesmenwant you to believe that you haveeverything to gain and nothing to lose by votingfor them.That is just not true,and they know it.If I ever have to sit down and bargain with union,Iwillbargain about each and every item, termand condition of your employment.Inotherwords-we will bargain about your vacationplan, about your holidays,your hourly rates, yourinsuranceand everything else you have. Youmight wind up with more as a result of thebargaining but it is just as possible that you willwind up with the same as you have now, or evenless.This has happened before when a union camein and it can happen again.Our examination of the preelection speech asdelivered and distributed by the Employer to theemployees in this case convinces us that it tended toengender fear of reprisal which would interfere witha rational, uncoerced decision by the employees.The entire content of the speech,however, isdirected to impressing upon the employees thatselectionof the Union would be futile and theycould only be adversely affected thereby.Clearly,the intent was to demonstrate to the employees thattheUnion'sselectionwould not improve theireconomic situation and might well result in reducedwages, job security and fringe benefits, whereas itsrejection would result in continued job security andbenefitsas high as competition would allow thecompany to pay. The lip-servicepaid to therequirementofbargaining in good faith wasrevealedasshown by the threat to engage in"hardnosed"bargaining.The entire tone of thespeechwas one of emphasizing the futility andeconomic hazards of selecting the Union. We findthat the Employer thus created an atmosphere ofconfusion and fear, which interfered with the freeexpression of employee choice.'Accordingly, in the event Johnson's ballot is notdeterminative, the election shall be set aside and anew election shall be conducted.DIRECTIONIt is hereby directed that the Regional DirectorforRegion 26 shall, pursuant, to the Rules andRegulations of the Board, within 10 days from thedate of this Direction, open and count the ballots ofJ.C.Williams,Henry Bailey, and Gentry LeeWilliams, and thereafter, prepare and cause to beserved upon the parties a revised tally of ballots,'Boaz Spinning Company, Inc,177 NLRB No 103,Thomas ProductsCo, Division of Thomas IndusFries, Inc,167 NLRB No 106 GEORGIA-PACIFIC CORP.379including therein the count of said ballots. In theevent that the revised tally of ballots shows that thechallenged ballot of Jesse Johnson is determinativeof the election results, the following ProvisionalOrder of Hearing shall be applicable.PROVISIONALORDEROF HEARINGIt is hereby ordered that a hearing be held beforea Hearing Officer, to be designated by the RegionalDirector for Region 26, for the purpose of receivingevidence to resolve the issues with respect to theeligibility of Jesse Johnson.IT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on thepartiesareportcontaining resolutionsof thecredibilityofwitnesses,findingsof fact, andrecommendations to the Board as to the dispositionof said issues.Within 10 days from the date ofissuance of such report, either party may file withtheBoard in Washington, D. C., an original andseven copies of exceptions thereto. Immediatelyupon the filing of such exceptions, the party filingthe same shall serve a copy thereof on the otherparty,and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, theBoardwilladopt the recommendations of theHearing Officer.IT IS FURTHER ORDERED that the above entitledmatter be, and it hereby is, referred to the RegionalDirectorforRegion26forthepurposeofconducting such hearing, and that the RegionalDirector be, and he hereby is, authorized to issuenotice thereof.However, in the event that the revised tally ofballotsshowsthatJohnson'sballotisnotdeterminative of the election results, the followingOrder, setting aside the election, and Direction ofSecond Election, shall be applicableORDERIt is hereby ordered that the election conductedherein on October 9, 1969 be, and it hereby is, setaside.[DirectionofSecondElection6omitted frompublication.]` In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of theirstatutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear, Inc.156NLRB1236;NL R B v.Wyman-Gordon Company,394 U S 759 Accordingly,it is hereby directed that an election eligibilitylist, containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 26 within 7days after the date of issuance of the Notice of Second Election by theRegional Director The Regional Director shall make the list available toallparties to the electionNo extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.